Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s response filed 1/22/2021 is acknowledged. Claims 1-15 are pending. Claims 1, 5, 7 and 13 have been amended. 
	Claims 1-15 are under consideration in the instant application.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Claim 11 does not have a sequence identifier associated with the sequence in the claim. The amino acid sequence appears to be that of SEQ ID NO 11 which is fully disclosed in the sequence listing and the specification and thus the addition of the sequence identifier would not be expected to add new matter to the claims.
Required response – Applicant must provide:

Amended claims must be filed in compliance with 37 CFR 1.121(c) inserting the required sequence identifiers, and further consisting of:
A statement that the amended claims contain no new matter.

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. The incorporation by reference of the sequence listing is currently listed in KB not in bytes as required.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 


Response to Arguments
Objections/Rejections Withdrawn
Applicant’s amendments, see page 7, claim objections, filed 1/22/2021, with respect to claim 7 have been fully considered and are found to render the objection moot.  The objection to claim 7 has been withdrawn. 
Applicant’s arguments, see page 8 (I), filed 1/22/2021, with respect to the 112(a) written description rejection of claims 1-15 have been fully considered and are persuasive.  The 112(a) written description rejection of claims 1-15 has been withdrawn.
Applicant’s arguments, see page 8 (II), filed 1/22/2021, with respect to the 112(a) scope of enablement rejection of claims 1-15 have been fully considered and are persuasive.  The 112(a) scope of enablement rejection of claims 1-15 has been withdrawn. 
Applicant’s arguments, see page 9 (III), filed1/22/2021, with respect to the 112(b) rejection of claim 5 have been fully considered and are persuasive.  The 112(b) rejection of claim 5 has been withdrawn. The amendment made to claim 5 has rendered the rejection moot.
Applicant’s arguments, see page 9 (IV), filed 1/22/2021, with respect to the 112(b) rejection of claim 13 have been fully considered and are persuasive.  The 112(b) rejection of claim 13 has been withdrawn. The amendment made to claim 13 has rendered the rejection moot.
Applicant’s arguments, see page 9 (V), filed 1/22/2021, with respect to the 112(d) rejection of claim 13 have been fully considered and are persuasive.  The 112(d) rejection of claim 13 has been withdrawn. The amendment made to claim 13 has rendered the rejection moot.
New Rejections
Claim Rejections - 35 USC § 112
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Y, S and A being D-amino acids in the peptide having the sequence YFLPSQFA-Tic-S, does not reasonably provide enablement for any amino acid in the sequence YFLPSQFA-Tic-S being a D-amino acid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
		There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
	In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
	It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
(A) The breadth of the claims:
	Claim 1 is directed to a method of treating neuropathic pain comprising administering to a subject in need thereof a soluble lipidated ligand agent that includes: (i) a ligand entity comprising: (a) a human chemerin fragment having the sequence of YFPGQFAFS (SEQ ID NO.: 8) or (b) a chemerin analog having the sequence of YFLPSQFA-Tic-S (SEQ ID NO.: 10), wherein one or more of the amino acids are D-
	Claim 1 is therefore fairly narrow in regards to treatment because it is limited to using only two peptides. However, the second peptide YFLPSQFA-Tic-S is allowed to comprise any number of D-amino acid substitutions. This portion of the claim is broad.
(B) The nature of the invention:
	The nature of the invention is a method of treating neuropathic pain using an N-terminal lipid conjugated chemerin peptide of sequence ID 8 or sequence ID 10 wherein sequence ID 10 can comprise any number of D-amino acid substitutions
(C) The state of the prior art; 
	D-amino acids are isomers of L-amino acids. The two are known as chiral isomers and the only difference between the two is that they are mirror images of each other (Ronald Bentley. Chirality in Biology. Encyclopedia of molecular cell biology. 2nd edition, 2004; Page 580). While this may seem like a minor difference, in humans all proteins are made of L-amino acids (Bentley Page 587 paragraphs 1 and 2). Further chirality is extremely important when determining whether a ligand will bind to its associated receptor (Bentley pages 600-607 sections 3.5, 4 and 5). This key fact means that without guidance as to where one should put a D-amino acid in a peptide, making any such a substitution would not be clear, as changing any one L-amino acid to a D-amino acid could destroy the functionality of the ligand; in this case because it alters the chirality of a portion of the ligand. The specification as written only states that it is possible to include D amino acids but lacks the requisite guidance as to where they should be substituted into the sequence.
156 with D-Phe156 leads to diminished activity of the chemerin peptide (page 1352, column 1 last paragraph). 
(D) The level of one of ordinary skill:
	One of ordinary skill would know that D-amino acids are not naturally present in proteins and peptides. One of ordinary skill would also know that D-amino acids could interfere with the interactions between a peptide and its receptor. One of ordinary skill would also know that because D-amino acids are not naturally occurring in normal proteins or peptides that their presence would not have a predictable effect on the activity of the protein or peptide.
(E) The level of predictability in the art:
The art is predictable in that it is known that the native form of chemerin will bind to its receptor. However, once non-native changes are made to a peptide or protein there is no reliable way to predict whether the new peptide or protein will function as normal, better or worse. 
(F) The amount of direction provided by the inventor:
	The specification discloses that Polypeptides may contain L-amino acids, D-amino acids, or both (paragraph [0067]). The specification discloses in paragraph [0251] the method for synthesizing peptides wherein “amino acids, both L and D were used.” And the specification discloses SEQ ID no. 10 as H2N-Y-F-L-P-S-Q-F-A-Tic-S-COOH. The specification names SEQ ID NO 10 as stable chemerin.
	The specification discloses that “the particular soluble lipidated ligand agents addressed in Examples 1-6 target G-protein coupled receptors (GPCRs), and specifically the chemerin receptor 
	The specification does not describe where, or even if any, D-amino acids are to be placed in SEQ ID NO. 10. The specification does not describe modifying the C-terminus or both the N and C-terminus of the chemerin peptides SEQ ID NO. 8 and SEQ ID NO. 10.
(G) The existence of working examples:
	Chemerin peptides containing D-amino acids known in the prior art to bind to ChemR23 (CMLKRI) are disclosed by Shimamura in table 3, analogs 13-17. The examiner is not aware of any other examples.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
	In order for one of ordinary skill to determine whether or not a D-amino acid substitution would work in a particular chemerin analog they would need to follow a similar method to the one disclosed in section 2 of Shimamura. Because D-amino acids are not native the peptides must be synthesized manually as opposed to using a bacterial expression system (see section 2.2 of Shimamura). Cells would need to be generated that express the chemerin receptor and then the cells would need to be exposed to the peptide to determine an effect such as calcium mobilization (Shimamura sections 2.3 and 2.4). Other methods of testing binding between a receptor and ligand would be available to one of ordinary skill; however, they will always involve synthesis of the peptide and receptor before binding can be determined.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 9 Item (I) paragraphs 1-3, filed 1/22/2021, with respect to the rejection(s) of claim(s) 1-3, 7-10 and 12-15 under 35 U.S.C. § 103 have been fully considered and are persuasive. Further, applicant’s amendment of claim 1 to remove “inflammation” has rendered the previous rejection moot.  Therefore, the rejection has been withdrawn.  
A new grounds of rejection is therefore set forth below.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120245229 A1, Ji et al., hereinafter Ji, and further in view of Shimamura, K., et al. Identification of a stable chemerin analog with potent activity toward ChemR23. Peptides (30) Pages 1529-1538, hereinafter Shimamura, cited on the Notice of References mailed 10/29/2020 page 1 item U, as evidenced by Guan, X. and Fierke, C. Understanding protein palmitoylation: Biological significance and enzymology. Sci China Chem. 54(12) 1888-1897 December 2011, cited on the Notice of References mailed 10/29/2020 as item W, hereinafter Guan, and in view of US 20060263336 A1, Caplan, Arnold, hereinafter Caplan.
Regarding claim 1, Ji teaches that chermin reduces pain in a mouse in a dose dependent manner (figure 1E and paragraphs [0011], [0029], [0036], [0040]). 
	Regarding claims 2, 3 and 10, Ji teaches that ChemR23, the receptor for chemerin is a G-protein coupled receptor (Ji paragraph [0036]). This type of receptor is associated with the cell membrane/surface (as evidenced by Guan page 2 last paragraph).
	Regarding claim 13, Ji demonstrates a reduction in pain after administering chemerin once to mice (paragraph [0036]).
	Ji does not teach conjugating human chemerin to a lipid.
	Shimamura teaches that chemerin-9, having the sequence YFPGQFAFS, is the portion of the full length chemerin protein responsible for its activity at the ChemR23 receptor (page 1530 column 1 paragraph 1 and figure 1). Shimamura teaches that ChemR23 is known as CKKLRI (Introduction 1st paragraph).
	Regarding claim 9, Shimamura teaches that the chemerin analog with sequence YFLPSQFA-Tic-S binds to ChemR23 (also known as CMKLRI; introduction first paragraph) contains D-amino acids at the Y, A and S residues and that this analog is more stable than chemerin 9 (figure 5, Table 3, figure 6 and page 1537 column 2 first full paragraph).
	Caplan teaches that the N-terminus of a peptide is preferentially modified because it is more reactive (paragraph [0107]). Caplan further teaches that palmitic acid can be added to a protein to allow it to coat the surface of a cell (figure 1 and paragraph [0138]). The palmitic acid was required for targeting of the protein to the surface of cells (paragraph [0144]).
	Regarding claims 7 and 8 Caplan teaches that palmitic acid is useful for targeting peptides/proteins to the surface of cells (paragraph [0144]).
	It would therefore be obvious to one of ordinary skill in the art to treat pain with a chermin peptide of SEQ ID 8 linked to a lipid because chemerin was known to treat pain, the active fragment of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120245229 A1, Ji et al., hereinafter Ji, and further in view of Shimamura, K., et al. Identification of a stable chemerin analog with potent activity toward ChemR23. Peptides (30) Pages 1529-1538, hereinafter Shimamura, cited on the Notice of References mailed 10/29/2020 page 1 item U, as evidenced by Guan, X. and Fierke, C. Understanding protein palmitoylation: Biological significance and enzymology. Sci China Chem. 54(12) 1888-1897 December 2011, cited on the Notice of References mailed 10/29/2020 as item W, hereinafter Guan, and in view of US 20060263336 A1, Caplan, Arnold, hereinafter Caplan, as applied to claims 1-3, 7-10, 13 and 14 above, and further in view of Pachynski, R., et al. The chemoattractant chemerin suppresses melanoma by recruiting natural killer cell antitumor defenses. Journal of Experimental Medicine. 209(8) Pages 1427-1435, July 30, 2012, hereinafter Pachynski.
	The teachings of Ji in view of Shimamura and Caplan are set forth above.
	Ji does not teach an administration regimen for chemerin.
	Pachynski teaches that chemerin can be administered daily with an observable effect on tumor immunity (figure 4 and page 1431 column 2 last paragraph).
	It would therefore be obvious to one of ordinary skill before the effective filing date to administer a lipidated chemerin daily because that dosing interval is shown to be effective to recruit effector cells to a tumor. This means the dose is effective to bind to its receptor and se an effect. One would be assured of success because this dosing interval shows an effective response.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120245229 A1, Ji et al., hereinafter Ji, and further in view of Shimamura, K., et al. Identification of a stable chemerin analog with potent activity toward ChemR23. Peptides (30) Pages 1529-1538, hereinafter Shimamura, cited on the Notice of References mailed 10/29/2020 page 1 item U, as evidenced by Guan, X. and Fierke, C. Understanding protein palmitoylation: Biological significance and enzymology. Sci China Chem. 54(12) 1888-1897 December 2011, cited on the Notice of References mailed 10/29/2020 as item W, hereinafter Guan, and in view of US 20060263336 A1, Caplan, Arnold, hereinafter Caplan, as applied to claims 1-3, 7-10, 13 and 14 above, and further in view of Song, S., et al. Novel peptide ligand directs liposomes toward EGF-R high-expressing cancer cells in vitro and in vivo. The FASEB Journal. 23, Pages 1396-1404, 2009, hereinafter Song.
	The teachings of Ji in view of Shimamura and Caplan are set forth above.
	Regarding claims 12 and 15, Ji in view of Shimamura and Caplan does not teach methods of administering a lipid conjugated chemerin peptide to a patient.
	Song teaches a lipid conjugated peptide formulated for intravenous delivery (page 1398 column 1 paragraph 1 and column 2 paragraph 2). These lipidated peptides were shown to accumulate in tumors expressing the receptor that binds to the peptide they used (figure 6).
	One of ordinary skill would be motivated to formulate a lipidated chemerin as a liposome for intravenous administration because this formulation is stable (song page 1400 column 2 paragraph 1) and the method is outlined in Song to make it. One would be assured of success because the use of the chemerin peptide would target the chemerin formulation to cells expressing the chemerin receptor ensuring a biological effect without the need to adjust the lipidated chemerin further. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120245229 A1, Ji et al., hereinafter Ji, in view of Shimamura, K., et al. Identification of a stable chemerin analog with potent activity toward ChemR23. Peptides (30) Pages 1529-1538, hereinafter Shimamura, cited on the , as applied to claims 1-3, 7-10, 13 and 14 above, and further in view of US 9545452 B2, Wang et al, hereinafter Wang, Hein, C., et al. Click Chemistry, a powerful tool for pharmaceutical sciences. Pharmaceutical Research. 25(10) Pages 2216-2230, October 2008, hereinafter Hein, and Chan, A., et al. Modification of N-terminal α-amino groups of peptides and proteins using ketenes. Journal of the American Chemical Society. 134, pages 2589-2598, January 30, 2012, hereinafter Chan.
	The teachings of Ji in view of Shimamura and Caplan are set forth above.
	Regarding claims 4-6, Ji in view of Shimamura and Caplan does not teach CLICK reactions or Huisgen cycloaddition reactions as a method for forming a linker between a lipid and chemerin.
	Wang teaches using a Huisgen cycloaddition reaction to complete a PEG linker between a lipid and another functional group (Figure 1A and B). Wang demonstrates in figure 1A and 1B that the cycloaddition reaction can be carried out between a lipid with a PEG linker terminated in an azido group and another molecule terminated with an alkynyl group. Wang seeks to use this reaction to form compounds for targeted delivery of therapeutic agents to a specific target tissue (column 1 lines 32-40).
	Hein teaches that CLICK reactions are preferred for linking biological molecules to drug delivery systems and tags because of the mild reaction conditions used. They also teach that CLICK chemistry is repeatedly shown to serve the needs of the pharmaceutical research community exceptionally well (page 2 first full paragraph). The Huisgen cycloaddition is also a preferred method for performing cycloaddition reactions because the required azide and alkynyl functional groups are easy to install and are very stable. They further teach that that these functional groups tolerate oxygen, water, common synthesis contions, biological molecules, a large range of solvents and pH conditions as well as the 
	Chan teaches a method for adding the required alkyne to the N-terminus of a protein which would allow for one to link the lipid of Wang to the Peptide of Shimamura using a cycloaddition reaction (schemes 1, 4 and 6). For peptides comprising N-terminal tyrosine this method has a selectivity of greater than 99:1 for the N-terminus of the peptide making it a good method for adding an alkyne to a chemerin peptide (table 1 and page 2594 column 2 paragraph 5).
	One would be motivated to link a lipid to chemerin via a PEG linker using a Huisgen cycloaddition type CLICK reaction because the reaction is efficient, has a high yield and is compatible with biological molecules relative to previously used methods. One of ordinary skill would be assured of success because the reaction is compatible with chemerin peptides and the reaction scheme/conditions are provided for in Wang and Chan (Hein section 4.1.1 paragraph 2; Wang figure 1A; Chan schemes 1, 4 and 6).
Allowable Subject Matter
The structure of claim 11 is not found in the prior art. Claim 11 necessarily limits the invention to sequence ID 11. This sequence was not known prior to the application filing date. One of ordinary skill would not be able to recreate the invention of claim 11 because it would not be obvious to use the claimed sequence in conjunction with a lipid and PEG linker of the exact length claimed. There is not enough direction provided by the prior art to arrive at the structure of claim 11 which has been optimized by the applicant to bind to CMKLRI. Further, because the sequence was not known one of ordinary skill could not have comprehended linking the peptide to a lipid via a PEG linker. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647